         CASE 0:21-md-02998-JRT-HB Doc. 19 Filed 08/02/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA




 IN RE: PORK ANTITRUST                         0:21-md-02998-JRT-HB
 LITIGATION
                                               MDL No. 2998



This document relates to:

ALL CASES



           STIPULATION REGARDING PROPOSED ESI PROTOCOL

      The undersigned parties (“Parties”) in the above-captioned MDL proceeding

stipulate and hereby request the Court to enter the proposed Order Regarding Production

of Electronically Stored Information and Paper Documents (“ESI Protocol”), filed

contemporaneously herewith. The proposed ESI Protocol is largely unchanged (there are

a few agreed upon revisions) to the Order Regarding Production of Electronically Stored

Information and Paper Documents entered in In re Pork Antitrust Litigation, Civil No. 18-

cv-1776 (JRT/HB). See ECF No. 292 (Feb. 20, 2019). The Parties will submit a Word

version of the proposed ESI Protocol to the Court by email to chambers.




                                           1
        CASE 0:21-md-02998-JRT-HB Doc. 19 Filed 08/02/21 Page 2 of 7




Dated: August 2, 2021                Respectfully submitted,

/s/ Eric R. Lifvendahl                         /s/ Michael S. Mitchell
Eric R. Lifvendahl                             Scott E. Gant
L&G LAW GROUP, LLP                             Michael S. Mitchell
Eric R. Lifvendahl                             BOIES SCHILLER FLEXNER LLP
Ryan F. Manion                                 1401 New York Ave., NW
175 W. Jackson Blvd., Suite 950                Washington, DC 20005
Chicago, Illinois 60604                        Tel: 202-237-2727
Telephone: (312) 364-2500                      Fax: 202-237-6131
Email: elifvendahl@lgcounsel.com               sgant@bsfllp.com
Email: rmanion@lgcounsel.com                   mmitchell@bsfllp.com

KAPLAN FOX & KILSHEIMER, LLP                   Colleen Harrison
Robert N. Kaplan                               BOIES SCHILLER FLEXNER LLP
Matthew P. McCahill                            333 Main Street
Jason A. Uris                                  Armonk, NY 10504
850 Third Avenue, 14th Floor                   Tel: 914-749-8204
New York, New York 10022                       Fax: 914-749-8300
Telephone: (212) 687-1980                      charrison@bsfllp.com
Email: rkaplan@kaplanfox.com
Email: mmccahill@kaplanfox.com                 Counsel for Plaintiffs Sysco Corporation,
Email: juris@kaplanfox.com                     and Amory Investments LLC

THE COFFMAN LAW FIRM
Richard L. Coffman                             /s/ David B. Esau
3355 W. Alabama Street, Suite 240              David B. Esau
Houston, Texas 77098                           Email: desau@carltonfields.com
Telephone: (713) 528-6700                      Kristin A. Gore
Email: rcoffman@coffmanlawfirm.com             Email: kgore@carltonfields.com
                                               Garth T. Yearick
Counsel for MDL Direct Action Plaintiffs       Email: gyearick@carltonfields.com
Action Meat Distributors, Inc., Topco          CARLTON FIELDS, P.A.
Associates, LLC, Alex Lee, Inc. and            525 Okeechobee Boulevard, Suite 1200
Merchants Distributors, LLC, Associated        West Palm Beach, Florida 33401
Food Stores, Inc., Brookshire Grocery          Tel: (561) 659-7070
Company, Certco, Inc., Colorado Boxed          Fax: (561) 659-7368
Beef Co., The Golub Corporation,
Nicholas & Co., Inc., PFD Enterprises,         Counsel for Plaintiffs Cheney Brothers,
Inc., SpartanNash Company, Springfield         Inc. and Subway Protein Litigation Corp.,
Grocer Company, The Distribution Group         as litigation trustee of the Subway®
d/b/a Van Eerden Foodservice Co., Troyer       Protein Litigation Trust
Foods, Inc., and URM Stores, Inc.


                                           2
        CASE 0:21-md-02998-JRT-HB Doc. 19 Filed 08/02/21 Page 3 of 7




s/ David C. Eddy
David C. Eddy
Dennis J. Lynch
Travis C. Wheeler
Chase C. Keibler
NEXSEN PRUET LLC
1230 Main Street, Suite 700
Columbia, SC 29201
Telephone: (803) 771-8900
Facsimile: (803) 253-8277
deddy@nexsenpruet.com
dlynch@nexsenpruet.com
twheeler@nexsenpruet.com
ckeibler@nexsenpruet.com

Counsel for Plaintiffs Nestlé Purina
PetCare Company and Nestlé USA, Inc.




                                       3
         CASE 0:21-md-02998-JRT-HB Doc. 19 Filed 08/02/21 Page 4 of 7




\s\ Mark L. Johnson                         \s\ Richard A. Duncan
Mark L. Johnson (#0345520)                  Richard A. Duncan (#0192983)
Virginia R. McCalmont (#0399496)            Aaron D. Van Oort (#0315539)
GRENNE ESPEL PLLP                           Craig S. Coleman (#0325491)
222 South Ninth Street, Suite 2200          Emily E. Chow (#0388238)
Minneapolis, MN 55402                       Isaac B. Hall (#0395398)
T. 612.373.0930                             Bryan K. Washburn (#0397733)
mjohnson@greeneespel.com                    FAEGRE DRINKER BIDDLE &
vmccalmonst@greeneespel.com                 REATH LLP
                                            2200 Wells Fargo Center
Daniel Laytin, P.C. (pro hac vice)          90 South Seventh Street
Christa Cottrell, P.C. (pro hac vice)       Minneapolis, MN 55402
Christina Briesacher (pro hac vice)         T. 612.766.7000
KIRKLAND & ELLIS LLP                        richard.duncan@faegredrinker.com
300 North LaSalle                           aaron.vanoort@faegredrinker.com
Chicago, IL 60654                           craig.coleman@faegredrinker.com
T. 312.861.2000                             emily.chow@faegredrinker.com
daniel.laytin@kirkland.com                  isaac.hall@faegredrinker.com
christa.cottrell@kirkland.com               bryan.washburn@faegredrinker.com
christina.briesacher@kirkland.com
                                            Counsel for Hormel Foods Corporation
Counsel for Clemens Food Group, LLC         and Hormel Foods, LLC
and The Clemens Family Corporation




                                        4
         CASE 0:21-md-02998-JRT-HB Doc. 19 Filed 08/02/21 Page 5 of 7




\s\Donald G. Heeman                       \s\ William L. Greene
Donald G. Heeman (#0286023)               William L. Greene (#0198730)
Jessica J. Nelson (#0347358)              Peter J. Schwingler (#0388909)
Randi J. Winter (#0391354)                STINSON LLP
SPENCER FANE LLP                          50 South Sixth Street, Suite 2600
100 South Fifth Street, Suite 2500        Minneapolis, MN 55402
Minneapolis, MN 55402                     T. 612.335.1500
T. 612.268.7000                           william.greene@stinson.com
dheeman@spencerfane.com                   peter.schwingler@stinson.com
jnelson@spencerfane.com
rwinter@spencerfane.com
                                          J. Nicci Warr (pro hac vice)
Stephen R. Neuwirth (pro hac vice)        STINSON LLP
Michael B. Carlinsky (pro hac vice)       7700 Forsyth Blvd., Suite 1100
Sami H. Rashid (pro hac vice)             St. Louis, MO 63105
Richard T. Vargas (pro hac vice)          T. 314.863.0800
David B. Adler (pro hac vice)             nicci.warr@stinson.com
QUINN EMANUEL URQUHART &
SULLIVAN, LLP                             Counsel for Seaboard Foods LLC
51 Madison Avenue, 22nd Floor
New York, NY 10010
T. 202.849.7000
stephenneuwirth@quinnemanuel.com
michaelcarlinsky@quinnemanuel.com
samirashid@quinnemanuel.com
richardvagas@quinnemanuel.com
davidadler@quinnemanuel.com

Counsel for JBS USA Food Company




                                      5
         CASE 0:21-md-02998-JRT-HB Doc. 19 Filed 08/02/21 Page 6 of 7




\s\ John A. Cotter                         \s\ Aaron Chapin
John A. Cotter (#0134296)                  Aaron Chapin (#6292540)
John A. Kvinge (#0392903)                  HUSCH BLACKWELL LLP
LARKIN HOFFMAN DALY &                      120 South Riverside Plaza, Suite 2200
LINDGREN LTD.                              Chicago, IL 60606
8300 Norman Center Drive, Suite 1000       T. 312.655.1500
Minneapolis, MN 55427                      aaron.chapin@huschblackwell.com
T. 952.835.3800
jcotter@larkinhoffman.com                  Christopher A. Smith (pro hac vice)
jkvinge@larkinhoffman.com                  Jason Husgen (pro hac vice)
                                           HUSCH BLACKWELL LLP
Richard Parker (pro hac vice)              190 Carondelet Plaza, Suite 600
Josh Lipton (pro hac vice)                 St. Louis, MO 63105
GIBSON, DUNN & CRUTCHER,                   T. 314.480.1500
LLP                                        chris.smith@huschblackwell.com
1050 Connecticut Avenue, NW                jason.husgen@huschblackwell.com
Washington, DC 20036
T. 202.955.8500                            Tessa K. Jacob (pro hac vice)
rparker@gibsondunn.com                     HUSCH BLACKWELL LLP
jlipton@gibsondunn.com                     4801 Main Street, Suite 1000
                                           Kansas City, MO 64112
Brian Robison (pro hac vice)               T. 816.983.8000
GIBSON, DUNN & CRUTCHER,                   tessa.jacob@huschblackwell.com
LLP
2001 Ross Avenue, Suite 2100               Counsel for Triumph Foods, LLC
Dallas, TX 75201
T. 214.698.3370
brobison@gibsondunn.com

Counsel for Smithfield Foods, Inc.




                                       6
        CASE 0:21-md-02998-JRT-HB Doc. 19 Filed 08/02/21 Page 7 of 7




\s\ Tiffany Rider Rohrbaugh                  \s\ Peter H. Walsh
Tiffany Rider Rohrbaugh (pro hac vice)       Peter H. Walsh (#0388672)
Rachel J. Adcox (pro hac vice)               HOGAN LOVELLS US LLP
Lindsey Strang Aberg                         80 South Eighth Street, Suite 1225
AXINN, VELTROP & HARKRIDER                   Minneapolis, MN 55402
LLP                                          T. 612.402.3000
1901 L. Street NW                            peter.walsh@hoganlovells.com
Washington, DC 20036
T. 202.912.4700                              William L. Monts (pro hac vice)
trider@axinn.com                             Justin W. Bernick (pro hac vice)
radcox@axinn.com                             HOGAN LOVELLS US LLP
lstrang@axinn.com                            Columbia Square
                                             555 Thirteenth Street, NW
Jarod Taylor (pro hac vice)                  Washington, DC 20004
AXINN, VELTROP & HARKRIDER                   T. 202.637.5600
LLP                                          william.monts@hoganlovells.com
90 State House Square                        justin.bernick@hoganlovells.com
Hartford, CT 06103
T. 860.275.8109                              Counsel for Agri Stats, Inc.
jtaylor@axinn.com

David P. Graham
DYKEMA GOSSETT PLLC
90 S 7th Street, FL 2
Minneapolis, MN 55402
T. 612.486.1521
dgraham@dykema.com

Counsel for Tyson Foods, Inc., Tyson
Fresh Meats, Inc., and Tyson Prepared
Foods, Inc.




                                         7
